Citation Nr: 1643131	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-06 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral glaucoma (claimed as blindness).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, E. O.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1970, with service in the Republic of Vietnam from October 1968 to July 1969.  The Veteran was awarded the Combat Infantryman Badge and Purple Heart Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from March 2009 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that in August 2007, the Veteran filed a claim for loss of vision in each eye.  His claim for loss of left eye vision had previously been denied by the AOJ in rating decisions dated January 2001, October 2004, May 2005, and July 2005; however, his claim for loss of vision in the right eye was an original claim.  A December 2007 rating decision denied the Veteran's petition to reopen his left eye claim, and denied his right eye claim on the merits.  In response to the December 2007 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) in September 2008, in which he also stated that his August 2007 claim should have been processed as a claim for benefits under 38 U.S.C.A. § 1151 due to incompetent medical treatment.  

The AOJ sent the Veteran a letter in October 2008, stating that his NOD could not be accepted as it was unclear whether the Veteran sought service connection for each eye disability or instead sought benefits under 38 U.S.C.A. § 1151.  In a letter received on October 28, 2008, the Veteran stated that his September 2008 letter was intended as a NOD as the AOJ did not treat his August 2007 claim as a 38 U.S.C.A. § 1151 claim.  Accordingly, the AOJ determined that the Veteran's September 2008 and October 2008 statements did not constitute NODs with the December 2007 rating decision.  The Veteran has not since expressed disagreement with the AOJ's determination.  Thus, the Veteran's claim for service connection for right eye vision loss and petition to reopen his claim for service connection for left eye vision loss are not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for loss of vision in each eye, and entitlement to service connection for a seizure disorder.

With respect to the 38 U.S.C.A. § 1151 claim, the Veteran has put forth two theories of entitlement: one, that he is legally blind in both eyes due to three surgeries performed on his right eye by or at the direction of VA medical care providers; and two, that VA medical care providers failed to timely diagnose his bilateral glaucoma.  See October 28, 2008 claim and July 2016 Hearing Transcript, pg. 6.

Review of the claims file suggests pertinent medical evidence may be outstanding.  Copies of VA medical records received in March 1986 and November 1986 reflect that the Veteran was scheduled for eye examinations on January 6, 1986 and February 24, 1986, but failed to report to either examination.  Given that these records were submitted by the Veteran, it is unclear whether they represent the entirety of his documented eye treatment during this period.  The next VA medical records documenting treatment for an eye condition are dated in May 2000.  During the July 2016 hearing, the Veteran's spouse E. O. reported that the Veteran regularly attended VA examinations over the years but that no eye diagnosis was made.  See Hearing Transcript, pg. 6.  As any outstanding VA medical records, including those dated prior to May 2000, would be relevant to the Veteran's appeal the AOJ should obtain any outstanding records.

Furthermore, the Veteran's September 30, 2008 claim refers to three operations he had performed on his right eye.  The Board's review of the record identifies two operations prior to September 30, 2008: a trabeculectomy performed on May 3, 2005 and a trabeculectomy performed at Tulane Medical Center on or about October 30, 2007.  It is unclear whether there were additional operations that had been performed on the Veteran's eyes prior to September 2008 as the Veteran's claim indicates.  However, the Board observes that additional operations have been performed during the pendency of the Veteran's appeal, including cyclocryotherapy on the left eye in May 2010.  Although a copy of the signed informed consent document for the May 3, 2005 surgery has been associated with the record, records relating to the Veteran's other operations have not been obtained.  Thus, the AOJ should contact the Veteran and request clarification as to which operations he believes resulted in additional disability, and obtain all outstanding records relating to those operations, such as outstanding pre- and follow-up treatment reports (including nursing notes, detailed operative reports, discharge summaries, pathology reports, etc.) and the informed consent forms with the Veteran's signature that were signed prior to surgeries.

Additionally, there appear to be outstanding records relating to the Veteran's seizure disorder claim.  A July 24, 2006 VA medical record indicates the Veteran was hospitalized at an emergency room in Lafayette the previous day for a seizure, and that a computed tomography (CT) scan of his head was performed.  A January 6, 2011 VA medical record indicates the Veteran was hospitalized at "UH" (believed to refer to University Health) for another seizure episode.  An April 6, 2011 VA medical record indicates that a neurology consultation report dated February 18, 2011 was scanned into the Veteran's VA medical records.  The aforementioned records have not been associated with the claims file.  Thus, on remand, the AOJ should request that the Veteran authorize the release of records from these facilities and any other relevant care providers, and then obtain any so identified records.

In March 2012, the AOJ requested a VA opinion addressing whether the Veteran's legal blindness was caused or aggravated by improper treatment, or by reasonably unforeseeable consequences of his surgeries at the VA Medical Center and or Tulane; or whether it represented a natural progression of his glaucoma.  An opinion was obtained in April 2012; however, the clinician did not review the claims file in rendering the requested opinion.  The clinician provided a new opinion in January 2013.  However, the clinician did not render an opinion as to whether the Veteran's legal blindness was the result of a failure to timely diagnose his glaucoma, as the Veteran later asserted during the July 2016 hearing.  Thus, an additional addendum opinion should be obtained.

The Veteran has not been afforded a VA examination for his claimed seizure disorder.  Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service or a service-connected disability; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The record indicates the Veteran has a current diagnosis of idiopathic generalized epilepsy, and a prior diagnosis of alcohol withdrawal seizure.  See July 18, 2016 VA medical record and July 24, 2006 VA medical record, respectively.  The Veteran has reported that he was treated on several occasions for seizures during military service; however, his service treatment records are silent for reports of or treatment for a seizure disorder.  See May 23, 2011 VA Form 21-4138 and Hearing Transcript, pg. 7.  Additionally, according to the July 24, 2006 VA medical record, the Veteran noted the only previous seizure he had experienced was one 15 years prior, which would have been 20 years after his discharge from service.  Nevertheless, the Board notes that the July 24, 2006 VA medical record indicated that the Veteran's seizure episodes may be "psych-related," and that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD).  Given the finding of the July 24, 2006 VA medical record that the Veteran's seizure disorder may be related to his psychiatric condition, the Board finds development is warranted as to whether any diagnosed seizure disorder is caused or aggravated by the Veteran's service-connected PTSD.  Accordingly, the Veteran should be provided notice of how to substantiate a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Contact the Veteran and request clarification and additional details regarding the surgeries he asserts caused additional disability in the form of loss of vision, including dates, locations, and nature of such surgeries.  

3.  After receiving clarification from the Veteran, obtain all outstanding VA treatment and evaluation records, including the following records:

a.  Any outstanding VA medical records dated prior to May 2000; 

b.  All outstanding pre- and follow-up treatment reports (including nursing notes, detailed operative reports, discharge summaries, pathology reports, etc.) from the surgeries identified by the Veteran;

c.  The informed consent forms with the Veteran's signature that were signed prior to surgeries identified by the Veteran.  VA treatment records indicate signed consent forms are available on Vista Imaging.

All records received should be associated with the claims file.

4.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those from the unidentified emergency room in Lafayette, Louisiana; University Health; and Tulane Medical Center.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

5.  After receipt of any outstanding records, return the claims file, to include this remand, to the author of the January 2013 opinion for an addendum opinion.  The clinician is asked to note that review of the claims file occurred.

After reviewing the claims file, the clinician is asked to provide responses to the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that VA medical care providers failed to timely diagnose the Veteran's glaucoma?

b.  If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the failure to timely diagnose the Veteran's glaucoma resulted in additional disability such as a diagnosis of legal blindness.

c.  If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the delayed diagnosis was the result of carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA.  

d.  If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the additional disability caused by VA medical care providers' delay in diagnosis was an event not reasonably foreseeable.  

e.  If the answer to question "a" is no, is it at least as likely as not (a probability of 50 percent or greater) that any of the eye surgeries identified by the Veteran, to include the May 2005 trabeculectomy and October 2007 trabeculectomy, resulted in additional disability including legal blindness.

f.  If so, is it at least as likely as not (a probability of 50 percent or greater) that such additional disability and loss of vision in each eye was proximately caused by 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or 2) by an event not reasonably foreseeable.

(NOTE: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider or that VA furnished the surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based upon what a reasonable healthcare provider would have foreseen.  In determining whether an event was reasonably foreseeable, consider whether the risk of an event was the type of risk that a reasonable healthcare provider would have disclosed in connection with informed consent.)

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6.  After receipt of any outstanding records, schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed seizure disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed seizure disorder is related to service.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that any seizure disorder is caused by his service-connected PTSD.

c.  Is it at least as likely as not (a probability of 50 percent or greater) that any seizure disorder is aggravated by his service-connected PTSD.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's seizure disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the PTSD.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

8.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




